Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A)	Claims 1-2, 5-14, 16-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, 10-14, 16-18 and 20-22 of U.S. Patent No. 10,452,862  B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-2, 5-14, 16-17 and 19 in present application are covered by claims 1, 3, 5, 8, 10-14, 16-18 and 20-22 of U.S. Patent No. 10,452,862 B2 and independent claims 1, 11, 17 and 19 of the present application are broader form of independent claims 1, 14, 21 and 22 of U.S. Patent No. 10,452,862 B2. 
Please see the table below as an example:
Instant application No. 17/228159
U.S. Patent No. 10,452,862 B2
1. A method comprising: identifying, by a policy management module on a client computer or a server, data stored at one or more network-enabled locations for storing data; determining, by the policy management module, that a subset of the identified data is personal data representing data relating to an identifiable individual; creating, by the policy management module, a policy based on the determined subset of the identified data ; applying the created policy, by the policy management module, to monitor only the subset of the identified data at the one or more network-enabled locations where the subset is stored; detecting an attempted access of the subset of the identified data in violation of the created policy; and generating an alert indicating the attempt to access the subset of the identified data in violation of the created policy.
1. A method comprising: identifying, by a policy management module on a mobile communications device, data stored at one or more locations on the mobile communications device, the data sharing a common pattern; determining, by the policy management module, that a subset of the identified data is personal data representing data relating to an identifiable individual; creating, by the policy management module on the mobile communications device, a policy based on the determined subset of the identified data stored at the one or more locations; applying the created policy, by the policy management module on the mobile communications device, to monitor only the subset of the identified data at the one or more locations on the mobile communications device where the subset is stored; determining that the personal data was accessed in violation of the created policy; and generating an alert indicating that the personal data was accessed in violation of the created policy.

	The claims of instant application encompass the same subject matter. Therefore, the instant application claims 1-2, 5-14, 16-17 and 19 are anticipated by the claims 1, 3, 5, 8, 10-14, 16-18 and 20-22 of U.S. Patent No. 10,452,862 B2 because it is readily known by one of ordinary skill in the art as a routine skill to interchangeably use the terms as mentioned above in the communication network. To the extent that the instant claims are broader and therefore generic to the claimed invention of claims 1, 3, 5, 8, 10-14, 16-18 and 20-22 of U.S. Patent No. 10,452,862 B2. In re Goodman 29 USPQ ad 2016 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1-4, 6-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2005/0091272 A1) in view of MARANO (US 2009/0292930 A1). 
 	As per claim 1, Smith teaches a method comprising: identifying, by a module (Smith, ¶0069 and ¶0122, recognizing or identifying by API module (i.e. API 332)) on a client computer or a server (Smith, ¶0058, computing device (i.e. Fig.3, PDA 382, cell phone 384)), data stored at one or more network-enabled locations for storing data (Smith, Fig.3, ¶0068-70, contact store 342 (which is a part of API module) is storing data such as contact information (i.e. email address, security identifier, etc.) on the computing device); determining, by the module, that a subset of the identified data is personal data representing data relating to an identifiable individual (Smith, ¶0058 and ¶0179, determining that portion/subset of the contact information include different data (i.e. email address, security identifier, etc.) such as contact information that may be confidential, such as, for example, personal identification numbers, social security numbers, bank account numbers, etc); creating, by the module, a policy based on the determined subset of the identified data (Smith, Fig.3, ¶0045 and ¶0067-70, principal API 335 is created for use of contact schema behaviors (i.e. rules/policies) and for associating identifiers (e.g. email address, security identifier, etc.) based on identity service API 336 (part of API 332) which support and recognize the data); 
applying the created policy (Smith, Fig.3, ¶0045 and ¶0067, created behaviors/ policies, notification API 334 (part of API 332)), by the module, to monitor only the subset of the identified data at the one or more network-enabled locations where the subset is stored (Smith, Fig.3, ¶0045 and ¶0067, based on created behaviors/ policies, notification API 334 (part of API 332) monitoring and enforcing rules related to contact information stored in contact store 342).
 	However, Smith does not explicitly teach a policy management module, and detecting an attempted access of the subset of the identified data in violation of the created policy; and generating an alert indicating the attempt to access the subset of the identified data in violation of the created policy.  
	In the same field of endeavor, MARANO teaches a policy management module (MARANO, ¶0075, policy management module 132), and detecting an attempted access of the subset of the identified data in violation of the created policy (MARANO, ¶0035, detecting an access to the certain restricted content data (i.e. confidential or private content) in violation of security policy); and generating an alert indicating the attempt to access the subset of the identified data in violation of the created policy (MARANO, ¶0035, generating an alert when access to the certain restricted content data in violation of the security policy). 
 	Therefore, it would have been obvious of one of ordinary skill in the art before the
effective filing date of applicant's claimed invention to have incorporated the teaching of
MARANO into invention of Smith in order to manage security policies for documents based at least in part on document content, metadata associated with the document, and/or usage history of the document for purposes of user authorization to perform certain tasks and document authentication to dynamically secure documents based on changing content.
 	As per claim 2 as applied to claim 1 above, Smith further teaches wherein detecting an attempted access of the subset of the identified data in violation of the created policy includes one of: detecting a transmission of a part of the subset of identified data; identifying an application transmitting a part of the subset of data; or observing a transmission of a part of the subset of data over a network (Smith, ¶0098,  applications display contact information after first identifying the appropriate contact information to display. For example, in some embodiments, applications can display contact information that is obtained from a query, pivot, or filter of the contact store in response to a user request. Contact information can also be displayed at times even before it is requested). 
 	As per claim 3 as applied to claim 1 above, Smith further teaches detecting a request for access to the subset of the identified data by an application executing on the client computer (Smith, ¶0013 and ¶0098, identifying/detecting a request for access to portion of identified contact information by telephone directory or email directory (application on the mobile device)).	
 	As per claim 4 as applied to claim 3 above, Smith further teaches wherein detecting the request for access to the subset of the identified data includes determining that the application executing on the client computer is requesting access to the subset of the identified data (Smith, ¶0098, determining that the application running or executing on the device is querying or requesting access to the contact information). 
 	As per claim 6 as applied to claim 1 above, Smith further teaches identifying, by the policy management module on the mobile communications device using the created policy, additional personal data stored in the one or more locations for storing data on the client computer (Smith, ¶0067-70, and ¶0147-148, recognizing contact information (personal data) and the contact information is obtained/achieved by the directory (i.e. telephone number) or other criteria (additional personal data) stored on store 340 of PDA/cell phone via an API (i.e. principal API 335 which is created/generated for use of contact schema behaviors (i.e. rules)), and applying the created policy (Smith, Fig.3, ¶0045 and ¶0067, applying the created behaviors/ policies, notification API 334 (part of API 332)) to monitor the additional identified personal data  (Smith, ¶0067 and ¶0147, to monitor the other criteria). 
 	As per claim 7 as applied to claim 1 above, Smith further teaches wherein the policy is created further based on at least one of indexed document matching, data identifiers, and a classifier (Smith, ¶0068-69, data identifier, mapping/matching the contact to stored contacts).  
 	As per claim 8 as applied to claim 7 above, Smith further teaches wherein creating the policy based on the indexed document matching includes creating the policy based on text identified from the determined subset of the identified data (Smith, ¶0151-152, directory/index matching includes procedure/policy based on letter/text (i.e. letter J) identified from name (personal data)). 
 	As per claim 9 as applied to claim 7 above, Smith further teaches wherein creating the policy based on the data identifier (Smith, ¶0068-69, data identifier) includes creating the policy by identifying known formats associated with the determined subset of the identified data (Smith, ¶0023-24, creating rule by identifying appropriate formats associated with contact information). 
 	As per claim 10 as applied to claim 7 above, Smith further teaches wherein creating the policy based on the classifier includes creating the policy by analyzing the determined subset of the identified data (Smith, ¶0043, considering/analyzing the contact information), sorting the determined subset of the identified data by classification (Smith, ¶0108, characterizing/sorting the contact information by classification), and creating a model to be used to identify additional personal data that match classifications of the model (Smith, ¶0108, creating sales team A (model) to be used to identify the group of classification).
As per claim 11, Smith teaches a method comprising: identifying, by a module on (Smith, ¶0069 and ¶0122, recognizing or identifying by API module (i.e. API 332)) a client computer or a server (Smith, ¶0058, computing device (i.e. Fig.3, PDA 382, cell phone 384)), one or more network-enabled locations for storing data (Smith, Fig.3, ¶0068-70, contact store 342 (which is a part of API module) is storing data such as contact information (i.e. email address, security identifier, etc.) on the computing device); identifying, by the module, data stored at the one or more locations for storing data (Smith, Fig.3, ¶0068-70, recognizing or identifying by API module contact store 342 (which is a part of API module) for storing data such as contact information); determining, by the module, that a subset of the identified data contains personal data relating to an identifiable individual (Smith, ¶0058 and ¶0179, determining that portion/subset of the contact information include different data (i.e. email address, security identifier, etc.) such as contact information that may be confidential, such as, for example, personal identification numbers, social security numbers, bank account numbers, etc.); creating, by the module, a policy based on the determined subset of the identified data stored at the one or more locations (Smith, Fig.3, ¶0045 and ¶0067-70, principal API 335 is created for use of contact schema behaviors (i.e. rules/policies) and for associating identifiers (e.g. email address, security identifier, etc.) based on identity service API 336 (part of API 332) which support and recognize the data); applying, by the module, the created personal data policy to the client computer (Smith, Fig.3, ¶0045 and ¶0067, created behaviors/ policies, notification API 334 (part of API 332) to the computing device); monitoring, by the module, only the determined subset of the identified data at the one or more network-enabled locations where the subset is stored based on the personal data policy applied to the client computer (Smith, Fig.3, ¶0045 and ¶0067, based on created behaviors/ policies, notification API 334 (part of API 332) monitoring and enforcing rules related to contact information stored in contact store 342).
 	However, Smith does not explicitly teach a policy management module, and detecting, by the policy management module, an attempted access of the subset of the identified data in violation of the created policy; and generating, by the policy management module, an alert indicating the attempt to access the subset of the identified data in violation of the created policy.  
In the same field of endeavor, MARANO teaches a policy management module (MARANO, ¶0075, policy management module 132), and detecting, by the policy management module, an attempted access of the subset of the identified data in violation of the created policy (MARANO, ¶0035, detecting an access to the certain restricted content data (i.e. confidential or private content) in violation of security policy); and generating, by the policy management module, an alert indicating the attempt to access the subset of the identified data in violation of the created policy (MARANO, ¶0035, generating an alert when access to the certain restricted content data in violation of the security policy). 
 	Therefore, it would have been obvious of one of ordinary skill in the art before the
effective filing date of applicant's claimed invention to have incorporated the teaching of
MARANO into invention of Smith in order to manage security policies for documents based at least in part on document content, metadata associated with the document, and/or usage history of the document for purposes of user authorization to perform certain tasks and document authentication to dynamically secure documents based on changing content.
As per claim 12 as applied to claim 11 above, Smith further teaches wherein monitoring only the determined subset of the identified data at the one or more network-enabled locations comprises: detecting a request, from an application executing on the client computer, for access to the subset of the identified data (Smith, ¶0013 and ¶0098, identifying/detecting a request for access to portion of identified contact information by telephone directory or email directory (application on the mobile device)).	
   	As per claim 13 as applied to claim 12 above, Smith further teaches wherein detecting the request for access includes determining if the requested access results in a transmission of at least part of the monitored data from the client computer (Smith, ¶0027, applications access to the stored contact information with dynamic filtering (for purpose of detecting) to initiate communication/transmission using the contact information and controlling/monitoring what contact information will be made available to an application; also see ¶0165, contact control used to initiate communication action such as electronic file transmission). 
	As per claim 17, Smith teaches: a non-transitory, computer-readable storage medium stored thereon a plurality of instruction (Smith, ¶0045, computer program or software such as computer-executable instructions), which, when executed by a processor (Smith, ¶0193, microprocessor) of a client computer or server (Smith, ¶0058, computing device (i.e. Fig.3, PDA 382, cell phone 384)), cause the processor to: 
identify data stored at one or more network-enabled locations on the client computer (Smith, Fig.3, ¶0068-70, recognize or identify data store at contact store 342 (which is a part of API module) is storing data such as contact information (i.e. email address, security identifier, etc.) on the computing device); determine that a subset of the identified data is personal data representing data relating to an identifiable individual (Smith, ¶0058 and ¶0179, determining that portion/subset of the contact information include different data (i.e. email address, security identifier, etc.) such as contact information that may be confidential, such as, for example, personal identification numbers, social security numbers, bank account numbers, etc); create a policy based on the determined subset of the identified data (Smith, Fig.3, ¶0045 and ¶0067-70, principal API 335 is created for use of contact schema behaviors (i.e. rules/policies) and for associating identifiers (e.g. email address, security identifier, etc.) based on identity service API 336 (part of API 332) which support and recognize the data); apply the created policy (Smith, Fig.3, ¶0045 and ¶0067, created behaviors/ policies, notification API 334 (part of API 332)) to monitor only the subset of the identified data at the one or more network-enabled locations where the subset is stored (Smith, Fig.3, ¶0045 and ¶0067, based on created behaviors/ policies, notification API 334 (part of API 332) monitoring and enforcing rules related to contact information stored in contact store 342).
 	However, Smith does not explicitly teach detect an attempted access of the subset of the identified data in violation of the created policy; and generate an alert indicating the attempt to access the subset of the identified data in violation of the created policy.  
	In the same field of endeavor, MARANO teaches detect an attempted access of the subset of the identified data in violation of the created policy (MARANO, ¶0035, detecting an access to the certain restricted content data (i.e. confidential or private content) in violation of security policy); and generate an alert indicating the attempt to access the subset of the identified data in violation of the created policy (MARANO, ¶0035, generating an alert when access to the certain restricted content data in violation of the security policy). 
 	Therefore, it would have been obvious of one of ordinary skill in the art before the
effective filing date of applicant's claimed invention to have incorporated the teaching of
MARANO into invention of Smith in order to manage security policies for documents based at least in part on document content, metadata associated with the document, and/or usage history of the document for purposes of user authorization to perform certain tasks and document authentication to dynamically secure documents based on changing content.
 	As per claim 18 as applied to claim 17 above, Smith further teaches wherein monitoring only the determined subset of the identified data at the one or more network-enabled locations comprises: detecting a request, from an application executing on the client computer, for access to the subset of the identified data (Smith, ¶0013 and ¶0098, identifying/detecting a request for access to portion of identified contact information by telephone directory or email directory (application on the mobile device)); and determining if the requested access results in a transmission of at least part of the monitored data from the client computer (Smith, ¶0027, applications access to the stored contact information with dynamic filtering (for purpose of detecting) to initiate communication/transmission using the contact information and controlling/monitoring what contact information will be made available to an application; also see ¶0165, contact control used to initiate communication action such as electronic file transmission). 
	As per claim 19, Smith teaches: a system, comprising at least one processor (Smith, ¶0193, microprocessor) and memory and instruction (Smith, ¶0194, memory and instruction) that when executed cause the at least one processor to: 
identify data stored at one or more network-enabled locations on a client computer (Smith, Fig.3, ¶0068-70, recognize or identify data store at contact store 342 (which is a part of API module) is storing data such as contact information (i.e. email address, security identifier, etc.) on the computing device); determine that a subset of the identified data is personal data representing data relating to an identifiable individual (Smith, ¶0058 and ¶0179, determining that portion/subset of the contact information include different data (i.e. email address, security identifier, etc.) such as contact information that may be confidential, such as, for example, personal identification numbers, social security numbers, bank account numbers, etc); create a policy based on the determined subset of the identified data (Smith, Fig.3, ¶0045 and ¶0067-70, principal API 335 is created for use of contact schema behaviors (i.e. rules/policies) and for associating identifiers (e.g. email address, security identifier, etc.) based on identity service API 336 (part of API 332) which support and recognize the data); apply the created policy (Smith, Fig.3, ¶0045 and ¶0067, created behaviors/ policies, notification API 334 (part of API 332)) to monitor only the subset of the identified data at the one or more network-enabled locations where the subset is stored (Smith, Fig.3, ¶0045 and ¶0067, based on created behaviors/ policies, notification API 334 (part of API 332) monitoring and enforcing rules related to contact information stored in contact store 342).
 	However, Smith does not explicitly teach detect an attempted access of the subset of the identified data in violation of the created policy; and generate an alert indicating the attempt to access the subset of the identified data in violation of the created policy.  
	In the same field of endeavor, MARANO teaches detect an attempted access of the subset of the identified data in violation of the created policy (MARANO, ¶0035, detecting an access to the certain restricted content data (i.e. confidential or private content) in violation of security policy); and generate an alert indicating the attempt to access the subset of the identified data in violation of the created policy (MARANO, ¶0035, generating an alert when access to the certain restricted content data in violation of the security policy). 
 	Therefore, it would have been obvious of one of ordinary skill in the art before the
effective filing date of applicant's claimed invention to have incorporated the teaching of
MARANO into invention of Smith in order to manage security policies for documents based at least in part on document content, metadata associated with the document, and/or usage history of the document for purposes of user authorization to perform certain tasks and document authentication to dynamically secure documents based on changing content.
	As per claim 20 as applied to claim 19 above, Smith further teaches wherein monitoring only the determined subset of the identified data at the one or more network-enabled locations comprises: detecting a request, from an application executing on the client computer, for access to the subset of the identified data (Smith, ¶0013 and ¶0098, identifying/detecting a request for access to portion of identified contact information by telephone directory or email directory (application on the mobile device)); and determining if the requested access results in a transmission of at least part of the monitored data from the client computer (Smith, ¶0027, applications access to the stored contact information with dynamic filtering (for purpose of detecting) to initiate communication/transmission using the contact information and controlling/monitoring what contact information will be made available to an application; also see ¶0165, contact control used to initiate communication action such as electronic file transmission). 
B.	Claims 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2005/0091272 A1) in view of MARANO (US 2009/0292930 A1). 
and further in view of Nakash et al (US 20110185280 A1).
 	As per claim 5 as applied to claim 1 above, Smith in view of MARANO does not explicitly teach wherein the alert notification is sent to an administrator and includes a prompt for a response from the administrator to allow access to the subset of the identified data, and further comprises: receiving, by the policy management module, a response from the administrator; and granting, by the policy management module, the access to the subset of the identified data when the response from the administrator is to allow the access.  
	In the same field of endeavor, Nakash teaches wherein the alert notification is sent to an administrator and includes a prompt for a response from the administrator to allow access to the subset of the identified data (Nakash, ¶0089-90, email including a prompt for response from the administrator to allow the request for access sensitive data (portion of contact information)) , and further comprises: receiving, by the policy management module, a response from the administrator (Nakash, ¶0090, response form the administrator); and granting, by the policy management module, the access to the subset of the identified data when the response from the administrator is to allow the access (Nakash, ¶0089-90, response from the administrator to allow or grant the request for access sensitive data). 
 	Therefore, it would have been obvious of one of ordinary skill in the art before the
effective filing date of applicant's claimed invention to have incorporated the teaching of
Nakash into invention of Smith and MARANO in order for monitoring system performance over large scale computing system for receiving quick response alerts and real time notification when necessary. 
 	As per claim 15 as applied to claim 11 above, Smith in view of MARANO does not explicitly teach wherein the alert notification is sent to an administrator, the alert notification including a prompt for a response from the administrator to allow access to the subset of the identified data.
	In the same field of endeavor, Nakash teaches wherein the alert notification is sent to an administrator, the alert notification including a prompt for a response from the administrator to allow access to the subset of the identified data (Nakash, ¶0089-90, email including a prompt for response from the administrator to allow the request for access sensitive data (portion of contact information)). 
	Therefore, it would have been obvious of one of ordinary skill in the art before the
effective filing date of applicant's claimed invention to have incorporated the teaching of
Nakash into invention of Smith and MARANO in order for monitoring system performance over large scale computing system for receiving quick response alerts and real time notification when necessary. 
 	As per claim 16 as applied to claim 15 above, Nakash further teaches receiving, by the policy management module, a response from the administrator (Nakash, ¶0090, receiving a response form the administrator); and granting, by the policy management module, the request for access to the subset of the identified data when the response from the administrator is to allow the request (Nakash, ¶0089-90, response from the administrator to allow or grant the request for access sensitive data). 
C.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2005/0091272 A1) in view of MARANO (US 2009/0292930 A1). 
and further in view of Collado et al. (UP 2014/0289807 A1 with priority date of 3/19/2013).
 	As per claim 14 as applied to claim 12 above, Smith in view of MARANO does not explicitly teach wherein, the application is associated with a container wrapper, and wherein detecting the request for access of the subset of identified data is based on the application interacting with an interface of the container wrapper.  
 	In the same field of endeavor, Collado teaches wherein, the application is associated with a container wrapper, and wherein detecting the request for access of the subset of identified data is based on the application interacting with an interface of the container wrapper (Collado, ¶0013, and ¶0031, applications are detected as trusted.  In that case it is launched with privileges to access resources/data for executing the application; a container is a wrapper for the application that interfaces with inputs and outputs data).
 	Therefore, it would have been obvious of one of ordinary skill in the art before the
effective filing date of applicant's claimed invention to have incorporated the teaching of
Collado into invention of Smith and MARANO in order for a processor system which is arranged to execute user selected application to trusted application for having privilege to access resources without authorization. 
Pertinent Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takazawa (US 2013/0204996 A1) discloses an operational process of the device management system according to the FIG. 9, the description will use an example of processing for copying of setting information of the managed device 102 onto the managed device 103 through the relay devices 104 and 105. The management device 101 includes the function of a DB (PBDB) configured to store public data. Furthermore, the relay device 104 includes a DB (PVDB) configured to store private data. The setting management module 302 of the relay device 104 divides the setting information into public data and private data according to the determination result. That is to say, the setting management module 302 and the policy management module 304 have the function of an identification unit configured to identify first information that is managed in the local system and second information that is managed outside of the local system. Next, the setting management module 302 of the relay device 104 add a pointer in relation to the storage location of private data to the private data divided (Fig.9). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643